Citation Nr: 1134628	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  04-16 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to warrant a reopening of the Veteran's previously denied service connection claim for recurrent perirectal and perianal abscesses.  

2.  Entitlement to service connection for diabetes mellitus type II (diabetes) due to herbicide exposure.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1970 to February 1973.                       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this matter twice previously, in February and December 2008.  

In a December 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and gastroesophageal reflux disease (GERD).  The RO assigned 50 and 10 percent ratings, respectively.  In February 2011, the Veteran's representative submitted a notice of disagreement challenging these disability ratings.  Therefore, a Statement of the Case (SOC) addressing these issues should be delivered to the Veteran and his representative.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original service connection claim for perirectal and perianal abscesses in a January 1979 rating decision, which the Veteran appealed to the Board.     

2.  In  February 1980 decision, the Board denied the Veteran's service connection claim for perirectal and perianal abscesses.     

3.  In September 1990, the Veteran attempted to reopen his claim for service connection for perirectal and perianal abscesses.  

4.  In an unappealed rating decision dated in October 1990, the RO denied the Veteran's claim to reopen his claim for service connection.  

5.  In October 2001, the Veteran filed another claim to reopen his claim for service connection for perirectal and perianal abscesses.  

6.  In the April 2003 rating decision on appeal, the RO denied the Veteran's claim to reopen his claim for service connection for perirectal and perianal abscesses.  

7.  VA has not received new and material evidence that would warrant a reopening of the Veteran's service connection claim for perirectal and perianal abscesses.   

8.  The Veteran did not serve in the Republic of Vietnam.    

9.  The preponderance of the evidence of record indicates that the Veteran was not exposed to herbicides during his active service.  

10.  The Veteran's diabetes is not related to service. 

11.  In December 2010, the Veteran was service connected for posttraumatic stress disorder (PTSD).   

12.  The preponderance of the evidence of record indicates that an acquired psychiatric disorder other than PTSD is not related to service, or to the service-connected PTSD.  






CONCLUSIONS OF LAW

1.  A February 1980 Board decision that denied the Veteran's service connection claim for perirectal and perianal abscesses is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  An October 1990 rating decision that denied the Veteran's claim to reopen his service connection claim for perirectal and perianal abscesses is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

3.  New and material evidence has not been received to reopen the Veteran's claim of service connection for perirectal and perianal abscesses.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
 
4.  Diabetes was not incurred in or aggravated by active service and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).   

5.  An acquired psychiatric disorder (other than PTSD) was not incurred in or aggravated by active service, may not be presumed related to service, and is not related to a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.




I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between June 2002 and January 2011.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran received VCAA notification letters prior to the adverse rating decisions on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And, though the Veteran was not provided with complete VCAA notification prior to those adverse rating decisions, following full notification the Veteran's claims were readjudicated in the statements of the case and supplemental statements of the case of record.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with VA compensation examination into his service connection claim for an acquired psychiatric disorder.  

The Board notes that VA did not provide VA compensation examinations for the Veteran's claim to reopen his service connection claim for perirectal and perianal abscesses, or for his service connection claim for diabetes.  

With regard to his claim to reopen, it is the Veteran's responsibility to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  This claim had been denied three times by VA - by the RO in January 1979, by the Board in February 1980, and by the RO again in October 1990.  As will be detailed further below, the Veteran has not provided new and material evidence for this claim.  As such, VA has no duty to provide a compensation examination and opinion to the Veteran for this claim.   

With regard to the claim for service connection for diabetes, the Board notes that a VA medical examination and opinion is required only when a reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A.  The Secretary's duty to provide a medical examination is triggered where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability may be associated with the Veteran's service; but (4) insufficient medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, no reasonable possibility exists that recent medical examination or opinion would assist the Veteran in substantiating the service connection claim for diabetes.  As will be detailed further below, the record indicates onset of the Veteran's diabetes many years following discharge from service in 1973.  Moreover, the record does not support the Veteran's assertion that he experienced an event in service that led to his diabetes.  As such, VA has no duty to provide a compensation examination and opinion to the Veteran for this claim.  See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas and McLendon, both supra.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Claim to Reopen the Claim for Service Connection

The Veteran served on active duty between May 1970 and February 1973.  He has claimed since August 1978 that he incurred perirectal and perianal abscesses during service.  The RO initially denied the Veteran's claim in a January 1979 decision.  The Veteran appealed that decision to the Board which, in February 1980 decision, denied the Veteran's claim.  That decision became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

In September 1990, the Veteran attempted to reopen his service connection claim for perirectal and perianal abscesses.  He maintained that that disorder was secondary to a hemorrhoid disorder, which was service connected by VA in January 1979.  In an unappealed October 1990 rating decision, the RO denied the Veteran's claim to reopen.  As the Veteran did not appeal, that decision became final  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

In October 2001, the Veteran again attempted to reopen the claim for service connection for perirectal and perianal abscesses.  In the April 2003 rating decision on appeal, the RO denied the Veteran's claim.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final rating decision in October 1990 that denied the Veteran's claim to reopen his service connection claim.    

Since August 2001, VA regulation has defined "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

Again, the RO denied the Veteran's claim to reopen his claim for service connection in October 1990.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

	Evidence of Record Considered in the October 1990 Rating Decision

The relevant evidence of record in October 1990 consisted of service treatment records - to include a January 1973 separation report of medical examination - which are negative for perirectal and perianal abscesses, but which do note treatment for hemorrhoids; private treatment records dated from 1973 to 1978, which are negative for perirectal and perianal abscesses, but which do show that the Veteran was treated for scrotal abscesses; an October 1978 VA examination report which indicates a history of recurrent perirectal and perianal abscesses, a well-healed incisional scar, and no evidence of acute inflammation, and that the Veteran underwent surgery earlier in October 1978 for a perirectal abscess; VA treatment records dated between 1978 and 1990 which evidence treatment for the recurrent abscesses; a January 1979 rating decision in which the Veteran was granted service connection for hemorrhoids; the Board's February 1980 final decision denying service connection for perirectal and perianal abscesses; and statements from the Veteran asserting that in-service circumcision surgery led to his disorder, that his service-connected hemorrhoids caused his disorder, and that he has undergone treatment for his disorder since 1974.  

In sum, the evidence in October 1990 indicated that the Veteran experienced perirectal and perianal abscesses several years following service.  Moreover, no medical evidence of record indicated that the Veteran's disorder related to his hemorrhoids.  Based on this evidence, the RO denied the Veteran's claim to reopen.  38 C.F.R. § 3.156.  Again, that decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.
  
	Evidence Received Since the October 1990 Rating Decision

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final October 1990 decision.  Since that decision, the relevant information added to the record consists of VA treatment records dated from the early 1990s until 2009 which note a history of perirectal and perianal abscesses and hemorrhoids; an October 1999 VA compensation examination report assessing the Veteran's service-connected hemorrhoids which noted no perirectal and perianal abscesses; a June 2001 VA compensation examination report which noted a history of perianal cyst, but which did not note current perirectal or perianal abscesses; a December 2002 compensation examination report regarding the Veteran's service-connected hemorrhoids which notes May 2001 treatment for a perirectal abscess, notes internal hemorrhoids, but which is negative for current perirectal or perianal abscesses; and multiple statements from the Veteran, to include testimony provided before the Board in July 2008, in which the Veteran reiterates his contention that he incurred the abscesses during service.  

The evidence, submitted since October 1990 is new evidence in the claims file.  It has been included in the claims file since the October 1990 final rating decision that denied the Veteran's claim to reopen his service connection claim.  The Board finds, however, that none of this new evidence can be construed as material evidence.  The new evidence merely indicates what was demonstrated by the record in October 1990, and which was evident in the record as early as January 1979 - that the Veteran developed perirectal and perianal abscesses in the late 1970s, several years following discharge from service.  Moreover, as in October 1990, the record continues to lack medical evidence asserting a link between the disorders and service, or the disorders and the Veteran's service-connected hemorrhoids.  See 38 C.F.R. §§ 3.303, 3.310.  

In assessing the evidence of record addressing the issue of medical nexus, the Board reviewed closely the Veteran's own lay statements.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this matter, the Veteran's statements regarding rectal or anal pain, discomfort, or bleeding are of probative value as each is an observable symptom that is capable of lay observation.  However, as to the diagnosis of the problem causing the symptoms or the etiology of the disorder at issue, the Veteran's statements are of no probative value.  The Veteran does not possess the requisite medical training and expertise to comment competently on what disorder is occurring in his rectum and anus.  Moreover, the Board has noted that his statements since October 1990 have been mere reiterations of the statements he made prior to October 1990.  
   
As such, none of the new evidence pertains to the essential issue here, which is whether the Veteran incurred perirectal or perianal abscesses in service, or as a result of his hemorrhoids.  See 38 C.F.R. §§ 3.303, 3.310.  Even when considered with previous evidence of record, the new evidence does not relate to an unestablished fact necessary to substantiate any aspect of the Veteran's claim.  The evidence is not new and material evidence, therefore.  38 C.F.R. § 3.156.

Accordingly, the evidence preponderates against the Veteran's claim to reopen the service connection claim for perirectal and perianal abscesses.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits to the Claims for Service Connection

In October 2001, the Veteran claimed service connection for diabetes.  He asserts that he incurred this disorder due to herbicide exposure.  In the April 2003 rating decision on appeal, the RO denied his claim.  In March 2004, the Veteran claimed service connection for a psychiatric disorder.  In the April 2005 rating decision on appeal, the RO denied this claim as well.  The Veteran timely appealed these decisions to the Board.   

As indicated, service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  Certain disorders, to include diabetes and psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the evidence clearly shows that the Veteran has current diabetes and psychiatric disorders.  VA and private treatment records and reports dated to as recent as 2009 reflect diagnoses and treatment for diabetes.  And VA treatment records, private reports, and VA examination reports note psychiatric diagnoses of PTSD, schizoaffective disorder to include bipolar disorder, anxiety, and depression, and alcohol and drug dependence.  

As to whether the current disorders at issue here relate to service, the Board will address the Veteran's claims separately below.    

	Diabetes

The Veteran maintains that he developed diabetes as a result of handling herbicides during the Vietnam Conflict.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and who has one of the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

In this matter, the record clearly demonstrates that the Veteran did not serve outside the United States.  The Veteran's DD Form 214 makes this clear in the record.  Moreover, the Veteran himself never asserts that he served in Vietnam.  Rather, he asserts that his exposure to herbicides occurred at a base in the United States.  As such, a service connection finding for diabetes on a presumptive basis would not be warranted here.  38 C.F.R. § 3.309(e).  

Nevertheless, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board notes that, under 38 C.F.R. § 3.303(b), service connection may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Based on the evidence of record, a direct service connection finding would be unwarranted here as well.  No competent evidence of record indicates that diabetes had its onset during service or in the several years following discharge from active service in 1973.  The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of diabetes.  The earliest evidence of record that the Veteran had diabetes is dated in the early 2000s, which is dated approximately 30 years following discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  The Veteran did not assert service connection for diabetes until October 2001, over 27 years after discharge from active service.  And even though the record contains many notes and reports from both private and VA medical professionals, none provides an opinion that relates the Veteran's diabetes to service.  See Pond, supra.  

The Board has considered the Veteran's assertion that exposure to Agent Orange while working as a clerk on base at Fort Lewis in Washington State caused diabetes.  The record indicates that the RO researched this contention.  The RO sought relevant information from VA, from the National Personnel Records Center, and from the U.S. Army.  None of these source indicated that herbicides were present at Fort Lewis during the Veteran's time there in the early 1970s.  Rather, the Defense Personnel Records Information Retrieval System indicated that available records did not "document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Lewis" in the early 1970s.  This source also indicated that a Department of Defense listing of herbicide spray areas outside of Vietnam did not include Fort Lewis.  

Moreover, the Board finds the Veteran's lay assertions regarding the onset of his diabetes to be of no probative value because, as a layperson, he is not competent to offer evidence regarding etiology and diagnosis of an internal pathology such as diabetes.  See Espiritu, supra.    

In sum, the evidence of record preponderates against the Veteran's service connection claim for diabetes on direct and presumptive bases.  38 C.F.R. §§ 3.303, 3.307, 3.309.   See also, Alemany, supra.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  See also Gilbert, supra.  



	

Acquired Psychiatric Disorder 

In October 2001, the Veteran claimed service connection for PTSD.  In a December 2010 rating decision, the RO granted the claim.  Separately, in a March 2004 claim, the Veteran asserted service connection for other psychiatric disorders.  In that claim, and in subsequent statements, the Veteran asserted that service caused a bipolar disorder, anxiety and depression, schizophrenia, mania, and a schizoaffective disorder.  In the April 2005 rating decision on appeal, the RO denied the Veteran's claims.  In the subsequent May 2006 SOC affirming the denial, the RO restyled the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include the specific psychiatric disabilities he asserted in his statements.  See Clemons v. Shinseki, 23 Vet. App. 122 (2009) ("multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.")  

As indicated earlier, the evidence of record clearly establishes that the Veteran has a current acquired psychiatric disorder.  The Veteran has received extensive and long-term private and VA inpatient and outpatient treatment for his psychiatric problems.  The Veteran has asserted that his problems relate to service, specifically to two experiences he underwent during that time.  First, the Veteran asserts that trauma associated with a deadly blast during basic training - which killed several service members - caused him emotional trauma that resulted in psychiatric problems.  Second, the Veteran asserts that his spouse's miscarriage during service caused  him emotional and psychiatric troubles.  These claimed stressors are verified in the record by newspaper clippings reporting the deadly blast and by a certificate noting the death of the Veteran's unborn child.  Moreover, these verified stressors formed the basis of the December 2010 rating decision that granted service connection for PTSD.  

The preponderance of the evidence of record indicates, however, that an acquired psychiatric disorder is unrelated to the Veteran's service.  As is the case with the Veteran's diabetes, no competent evidence of record indicates that an acquired psychiatric disorder had its onset during service or in the several years following discharge from active service in 1973.  

The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of an acquired psychiatric disorder such as bipolar disorder, schizophrenia, schizoaffective disorder, depression, anxiety, or mania.  On the Veteran's January 1973 separation report of medical examination, the Veteran's psychiatric state is indicated as normal.  The earliest evidence of record that the Veteran had a psychiatric disorder is noted in VA substance abuse treatment records in the late 1990s, over 25 years following discharge from active duty.  See Maxson, supra.  In a private September 1999 psychiatric evaluation report of record, the Veteran indicates onset of his psychiatric problems 10 years earlier, over 15 years following discharge from service.  The Veteran did not assert service connection for any type of psychiatric disorder until October 2001, over 27 years after discharge from active service.  

Moreover, even though the record contains many notes and reports from both private and VA medical professionals, none provides an opinion that relates a psychiatric disorder (besides PTSD) to service.  Rather, in an August 2009 VA compensation examination report of record addressing PTSD and other psychiatric disorders, the examiner provided an opinion adverse to the Veteran's claim on appeal here.  The examiner stated that the claims file had been reviewed and that the Veteran had been evaluated.  The examiner discussed the Veteran's psychiatric and substance abuse history, and the two verified stressors the Veteran provided as the causes of his psychiatric problems.  The examiner found it as likely as not that the Veteran's PTSD related to the two stressors noted.  But the examiner indicated that the Veteran's other psychiatric troubles were likely unrelated to service, or the two stressors experienced during service.  Specifically, the examiner stated that he "cannot say that the Veteran's other psychiatric conditions are [at] least as likely as not related to the Veteran's military service."  38 C.F.R. § 3.303.  See also Pond, supra.  Moreover, the examiner indicated that the Veteran's schizoaffective disorder was not related to his service-connected PTSD.  38 C.F.R. § 3.310.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

The Board again notes that it has reviewed the Veteran's lay statements asserting service connection for his disorders.  Although he is competent to offer evidence regarding the observable symptomatology associated with his psychiatric problems, he is not competent to provide the specific diagnosis or the cause of his problems.  As such, his assertions that an acquired psychiatric disorder besides PTSD had its onset during service are of not probative value.  Moreover, his statements are particularly unpersuasive here in comparison to the specific opinions provided by the psychologist who conducted the August 2009 VA examination.  See Espiritu, supra.  

In sum, although the Veteran has been service connected for PTSD, the evidence of record preponderates against his claim to service connection for an acquired psychiatric disorder besides PTSD.  See Alemany, supra.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  See also Gilbert, supra.


ORDER

1.  New and material evidence to reopen the Veteran's service connection claim for perirectal and perianal abscesses has not been received, and the appeal is denied.

2.  Entitlement to service connection for diabetes is denied.    

3.  Entitlement to service connection for an acquired psychiatric disorder is denied.   


REMAND

As indicated in the Introduction, a SOC is due in this matter for the December 2010 decision that rated the Veteran's service-connected PTSD and GERD.  See Manlincon, supra.  Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the Veteran's claims for increased rating for PTSD and GERD.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD	.  
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


